DISSENTING OPINION
Mollison, Judge:
I regret that I am unable to agree with the reasoning and conclusion of my colleagues in this case.
From the following, contained in the brief filed on behalf of the defendant, it seems to be tacitly conceded on the part of the defendant that but for the hole in the center of each of the pieces of onyx at bar they would be properly classifiable as slabs of onyx:
* * * The drilling of the hole in the center of each piece removes them from the category of slabs and advances them into a class of pieces of onyx manufactured for the purpose of making lamps, ash trays, clock faces and other ornamental articles.
From a reading of the decision of our appellate court in the case of Mutual Lamp Mfg. Co. v. United States, 21 C. C. P. A. (Customs) 231, T. D. 46762, *251cited by counsel for both parties herein, it appears that, except for the existence of the hole in the center of each of the pieces of onyx here involved, they are similar in all material respects to the square and disk-shaped pieces of onyx there involved. The pieces in that case were held to be slabs, so that the sole question to be determined herein is whether the drilling of the hole in the pieces prior to importation removed them from the category of slabs and placed them within the category of “onyx * * * partly manufactured into monuments, benches, vases, and other articles * * * not specially provided for.”
The majority has stated that the testimony establishes “that the pieces of onyx in question are used in the manufacture of several different hinds of articles, i. e., lamps, clock cases, smoking stands, wall tiles, bookends, ashtrays.” [Italics not quoted.] The testimony also establishes that, as imported, the pieces are not dedicated to any specific use or to the production of any particular or specific article, hut can he used for any purpose; further, that pieces of the sizes of those here involved are generally produced with holes; and that, in some cases, the holes are used (presumably in connection with the circular pieces) in the polishing operation.
I am of the opinion that the pieces of onyx before us are merely slabs of onyx with holes in the center. On the record presented, it seems clear that the pieces are simply material from which a variety of onyx articles may be manufactured, but that, as imported, they are not dedicated to the manufacture of any specific article or class of articles. While it is true that it was established that the drilling of the hole was necessary to, and advanced the slab toward, its ultimate use, there is not, in my view, sufficient dedication in the drilling of the hole to the manufacture of any article or class of articles to take the pieces out of the category of materials and the tariff designation “slabs.”
I have examined the dictionary and- encyclopedia definitions quoted in the decision of the majority and fail to find anything therein to the effect that a “slab” is a flat piece or plate “that has not been processed or manipulated in any way.” I think a material may be processed or manipulated and still remain only that material. It must be remembered that the tariff designation in competition with “slabs” is “onyx, wholly or partly manufactured into monuments, benches, vases, and other articles," [italics added] which, to my mind, bespeaks an element of dedication wholly lacking in the onyx pieces at bar.
I do not think that the cases of United States v. N. M. Albert Co., Max Steinmetz, 41 C. C. P. A. (Customs) 191, C. A. D. 549, or United States v. Schrenk & Co., 7 Ct. Cust. Appls. 451, T. D. 37013, present analogous situations, either on the law or the facts, to the case at bar. In the Albert Co. case, supra, the competition was between a provision for “Agates, unmanufactured,” and a provision for “Earthy or mineral substances wholly or partly manufactured,” and the facts showed that the merchandise, which, as imported, had been partly dyed black, was predestined to be completely dyed black and used as black onyx.
In that ease, our appellate court cited and quoted from the decision of the Supreme Court of the United States in the case of Tide Water Oil Co. v. United States, 171 U. S. 210, to the effect that a partial manufacture is “a mere stage in the development of the material toward an ultimate and predestined product" [italics added]. The evidence in the case at bar shows that there is no ultimate and predestined product, or even an ultimate and predestined class of products, involved in connection with the merchandise at bar.
In the Schrenk & Co. case, other materials, as well as a relatively complicated manufacturing process, were used to produce the “triplex glass” there involved with the use of polished cylinder glass sheets. The product which emerged had a different name, a different character, and different uses from those possessed by polished cylinder glass. Under such circumstances, the court held that the *252polished cylinder glass sheets, with the use of which the imported product had been made, had been so far advanced and processed as to lose the character of polished cylinder glass and to be classifiable as “manufactures of glass,” or, at least, as “all glass,” if they had not reached the status of “manufactures of glass.”
I fail to find such analogy between the complicated processes and result there involved and the simple drilling of a hole, as in the pieces at bar, or between the competing tariff provisions involved there and here, as would constitute that case a controlling authority.
I would sustain the protest claim for duty under the provisions of paragraph 232 (b) of the Tariff Act of 1930.